TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                          OFFICE OF THE ATTORNEY GENERAL
                                                    State of California

                                                  DANIEL E. LUNGREN
                                                     Attorney General
                                         ______________________________________

                                       OPINION             :
                                                           :       No. 98-501
                                       of                  :
                                                           :       July 16, 1998
                             DANIEL E. LUNGREN             :
                                Attorney General           :
                                                           :
                              ANTHONY Da VIGO              :
                             Deputy Attorney General       :
                                                           :
                    ______________________________________________________________________

                         THE HONORABLE JAN GOLDSMITH, MEMBER OF THE CALIFORNIA ASSEMBLY,
         has requested an opinion on the following question:

                           May a city prohibit the making of turns onto designated public streets in either business or
         residential areas within its jurisdiction during selected hours when no traffic safety issue is involved?


                                                         CONCLUSION

                           A city may prohibit the making of turns onto designated public streets in either business or
         residential areas within its jurisdiction during selected hours when no traffic safety issue is involved.


                                                           ANALYSIS

                           A city possesses and may exercise only such powers as are granted to it by the Constitution
         or by state statutes, together with those powers that arise by necessary implication from those expressly
         granted. (Myers v. City Council of Pismo Beach (1966) 241 Cal. App. 2d 237, 240; 76 Ops.Cal.Atty.Gen. 289,
         291 (1993).) In A&B Cattle Co. v. City of Escondido (1987) 192 Cal. App. 3d 1032, 1038, the court
         summarized the following principles of municipal powers that we find to be applicable to the question
         presented:

                             "'Under the police power granted by the Constitution, counties and cities have plenary
               authority to govern, subject only to the limitation that they exercise this power within their
               territorial limits and subordinate to state law.' [Citation.] More specifically, article XI, section 7
               of the California Constitution provides: 'A county or city may make and enforce within its limits
               all local, police, sanitary, and other ordinances and regulations not in conflict with general laws.'
               Where local legislation conflicts with general law, it is void. [Citations.] 'Apart from this
               limitation, the "police power [of a county or city] under this provision . . . is as broad as the
               police power exercisable by the Legislature itself."' [Citations.]

1 of 4
               police power exercisable by the Legislature itself. [Citations.]

                          "A local legislative enactment will be invalidated when it duplicates, contradicts, or
               infringes upon an area completely occupied by general law, either expressly or by legislative
               implication. Moreover, where the subject matter of the local legislation has been entirely
               occupied by state general law, supplementary or complementary legislation, even pertaining to
               matters otherwise properly characterized as municipal in character, is prohibited. [Citations.]"

         These legal principles have been applied in a variety of contexts. (See Candid Enterprises, Inc. v. Grossmont
         Union High School District (1985) 39 Cal. 3d 878, 885; Birkenfeld v. City of Berkeley (1976) 17 Cal. 3d 129,
         140; 78 Ops.Cal.Atty.Gen. 171, 172 (1995); 76 Ops.Cal.Atty.Gen. 289, 291 (1993).)

                          We are asked whether a city may prohibit the making of turns onto designated public streets
         in either business or residential areas during selected hours where no traffic safety issue is involved. Footnote
         No. 1 This inquiry presents two essential issues of law. First, would the ordinance prohibiting the making of
         turns onto designated streets for other than traffic safety considerations be in conflict with any state law?
         Second, would such an ordinance fall within a city's police power?

                          1.          Consistency With State Law

                          Section 21 of the Vehicle Code Footnote No. 2 provides:

                          "Except as otherwise expressly provided, the provisions of this code are applicable
               and uniform throughout the state and in all counties and municipalities therein, and no local
               authority shall enact or enforce any ordinance on the matters covered by this code unless
               expressly authorized therein."

         In section 21 the Legislature has expressed its plenary power over the regulation and control of traffic on all
         highways and streets in the state, including those under the jurisdiction of local authorities. (Rumford v. City
         of Berkeley (1982) 31 Cal. 3d 545, 551; Pipoly v. Benson (1942) 20 Cal. 2d 366, 371; City of Lafayette v.
         County of Contra Costa (1979) 91 Cal. App. 3d 749, 755, 756.) In Citizens Against Gated Enclaves v. Whitley
         Heights Civic Assn. (1994) 23 Cal. App. 4th 812, 820, the court observed:

                          "As noted by the Attorney General: 'Regulating the use of the public roads and
               highways by whatever means is outside the "municipal affairs" constitutional grant of authority
               to chartered cities.' (68 Ops.Cal.Atty.Gen. 101, 102, fn. 2 (1985).) Moreover, citing section 21,
               Rumford, and Lafayette, among others, the Attorney General stated: 'Since the state has
               preempted the entire field of traffic control, any right of a local authority to interfere with the
               free flow of traffic . . . must be derived from an express delegation of authority from the
               Legislature.' . . . (75 Ops.Cal.Atty.Gen. 80, 81 (1992).) We agree."

         Accordingly, a city may regulate traffic only if it is so expressly authorized. (78 Ops.Cal.Atty.Gen. 65, 67
         (1995); 68 Ops.Cal.Atty.Gen. 101, 102 (1985).) We thus must determine here whether a city has "express
         delegation of authority from the Legislature" to regulate the making of turns onto designated public streets
         during selected hours for purposes other than traffic safety.

                          Section 22101, subdivision (a) provides:

                           "The Department of Transportation or local authorities in respect to highways under
               their respective jurisdictions, may cause official traffic control devices to be placed or erected
               within or adjacent to intersections to regulate or prohibit turning movements at such
               intersections."

         The Vehicle Code defines the terms used by the Legislature in section 22101. "'Local authorities' means the

2 of 4
         The Vehicle Code defines the terms used by the Legislature in section 22101. Local authorities means the
         legislative body of every county or municipality having authority to adopt local police regulations." (§ 385.)
         "'Highway' is a way or place of whatever nature, publicly maintained and open to the use of the public for
         purposes of vehicular travel. Highway includes street." (§ 360.) "An 'official traffic control device' is any
         sign, signal, marking, or device . . . placed or erected by authority of a public body or official having
         jurisdiction, for the purpose of regulating, warning, or guiding traffic . . . ." (§ 440.)

                           It is readily apparent from these statutory definitions that the Legislature has expressly
         authorized cities to prohibit the making of turns onto designated public streets in either business or residential
         areas during selected hours when no traffic safety issue is involved. We find nothing in subdivision (a) of
         section 22101 that would limit the exercise of such authority to traffic safety concerns to the exclusion of all
         other considerations. (See also §§ 22113, 21351.)

                          2.          Scope of Municipal Police Power

                          As noted above, a city's constitutionally based police power is, while subordinate to general
         law, "as broad as the police power exercisable by the Legislature itself." (See Birkenfeld v. City of Berkeley,
         supra, 17 Cal.3d at 140.) The police power is not limited to safety concerns. (75 Ops.Cal.Atty.Gen. 239, 241
         (1992).) In People v. K. Sakai Co. (1976) 56 Cal. App. 3d 531, 535, the court explained:

                           "The police power has long been described as the inherent power of a body politic to
               enact and enforce laws for the promotion of the general welfare. [Citations.] It has been said that
               an 'attempt to define its reach or trace its outer limits is fruitless.' [Citation.] The scope of the
               police power changes with changing social and economic conditions. It is 'not a circumscribed
               prerogative, . . . but is elastic and . . . capable of expansion to meet existing conditions of modern
               life and thereby keep pace with the social, economic, moral, and intellectual evolution of the
               human race. . . .'"

         In Miller v. Board of Public Works (1925) 195 Cal. 477, 485, the Supreme Court further observed:

                           "In its inception the police power was closely concerned with the preservation of the
               public peace, safety, morals, and health without specific regard for 'the general welfare.' The
               increasing complexity of our civilization and institutions later gave rise to cases wherein the
               promotion of the public welfare was held by the courts to be a legitimate object for the exercise
               of the police power. As our civic life has developed so has the definition of 'public welfare' until
               it has been held to embrace regulations 'to promote the economic welfare, public convenience
               and general prosperity of the community.'"

                      Accordingly, we have stated that "[t]he police power is the inherent authority of the state to enact
         and enforce laws for the promotion of the general welfare, including the economic welfare, public
         convenience and general prosperity of the community." (65 Ops.Cal.Atty.Gen. 267, 273 (1982).) Any such
         purpose, including for example the alleviation of noise or air pollution within a business area or residential
         community during certain periods of the day, would support the exercise by a city of its police power
         authority in regulating the making of turns onto designated public streets without regard to any specified
         traffic safety objectives.

                          We conclude that a city may prohibit the making of turns onto designated public streets in
         either business or residential areas within its jurisdiction during selected hours when no traffic safety issue is
         involved.


                                                              *****

         Footnote No 1

3 of 4
         Footnote No. 1
         The question as presented assumes that the making of a turn would be prohibited by the city for reasons other than traffic
         safety. It is noted, however, that even if the municipal power to regulate turns at intersections were limited to safety
         concerns, it may not be contended in defense to a charge of making a prohibited turn that the prohibition was motivated by
         other than safety concerns. Based on the separation of powers doctrine expressly stated in section 3 of article III of the
         Constitution, the judiciary will confine its evaluation of a statute to the terms of the legislation itself and will not inquire
         into the mental processes or motivations of those who enacted it. (Board of Supervisors v. Superior Court (1995) 32
Cal. App. 4th 1616, 1623; see also, City of Fairfield v. Superior Court (1975) 14 Cal. 3d 768, 777 [review of city council
         denial of application for development permit]; State of California v. Superior Court (1974) 12 Cal. 3d 237, 257-258 [review
         of quasi-judicial determination].) Accordingly, unless the court finds that the regulation on its face is irrationally conceived
         for such purpose (Eye Dog Foundation v. State Board, etc. (1967) 67 Cal. 2d 536, 547) or patently unreasonable (70
         Ops.Cal.Atty.Gen. 292, 295 (1987)) or oppressive (66 Ops.Cal.Atty.Gen. 367, 368 (1983)) so as to violate the
         constitutional guarantee of substantive due process (cf. 69 Ops.Cal.Atty.Gen. 191, 197 (1986); 62 Ops.Cal.Atty.Gen. 351,
         352 (1979)), the validity of the statute will be sustained.
         Footnote No. 2
         All references herein to the Vehicle Code are by section number only.




4 of 4